Case: 20-40016        Document: 00515528152             Page: 1      Date Filed: 08/14/2020




             United States Court of Appeals
                  for the Fifth Circuit
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                             August 14, 2020
                                   No. 20-40016                               Lyle W. Cayce
                                Conference Calendar                                Clerk



 United States of America,

                                                                   Plaintiff—Appellee,

                                          versus

 Jose Luis Torres-Osorio,

                                                               Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:19-CR-1533-1


 Before King, Southwick, and Ho, Circuit Judges.
 Per Curiam:*
         The Federal Public Defender appointed to represent Jose Luis
 Torres-Osorio has moved for leave to withdraw and has filed a brief in
 accordance with Anders v. California, 386 U.S. 738 (1967), and United States
 v. Flores, 632 F.3d 229 (5th Cir. 2011). Torres-Osorio has filed a response.


         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 20-40016    Document: 00515528152           Page: 2   Date Filed: 08/14/2020


                                   No. 20-40016




 We have reviewed counsel’s brief and the relevant portions of the record
 reflected therein, as well as Torres Osorio’s response. We concur with
 counsel’s assessment that the appeal presents no nonfrivolous issue for
 appellate review. Accordingly, counsel’s motion for leave to withdraw is
 GRANTED, counsel is excused from further responsibilities herein, and the
 APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2